FILED
                                                                AUGUST 20, 2019
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III




             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                DIVISION THREE

STATE OF WASHINGTON,                          )         No. 36639-1-III
                                              )
                      Respondent,             )
                                              )
        v.                                    )         UNPUBLISHED OPINION
                                              )
DELBERT LEON NICHOLS,                         )
                                              )
                      Appellant.              )

        PENNELL, A.C.J. — Delbert Nichols appeals his convictions for felony harassment

and violation of an anti-harassment order. His court-appointed appellate counsel has filed

a motion to withdraw on grounds there is no good faith argument for review.

        Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970), and Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), a motion to withdraw

must:

        [1] be accompanied by a brief referring to anything in the record that might
        arguably support the appeal. [2] A copy of counsel’s brief should be
        furnished the indigent and [3] time allowed him to raise any points he
        chooses; [4] the court—not counsel—then proceeds, after a full
        examination of all the proceedings, to decide whether the case is wholly
        frivolous.

Theobald, 78 Wn.2d at 185 (alterations in original) (quoting Anders, 386 U.S. at 744).
No. 36639-1-III
State v. Nichols


       Mr. Nichols's attorney has complied with this procedure. Mr. Nichols has not

filed a statement of additional grounds for review. After independently reviewing the

issues identified in counsel's Anders brief and the State's responsive briefing, we agree

that none of the recited issues merits relief on appeal. 1

       Because the issues identified by counsel are wholly frivolous, the motion to

withdraw is granted, subject to compliance with RAP l 8.3(a)(4). The appeal is

dismissed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                                   Q_
                                            Pennell, A.CJ.

WE CONCUR:




       1
         Counsel has identified the issues of ( 1) evidentiary sufficiency, (2) double
jeopardy, (3) hardship excusal of jurors, (4) ineffective assistance of counsel, and
(5) offender score calculation as the issues most likely to have merit.

                                               2